Order entered July 5, 2016




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-16-00138-CV

                      IN THE INTEREST OF J.S. AND J.S., CHILDREN

                        On Appeal from the 255th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-11-21046-S

                                           ORDER
        We GRANT appellee’s July 1, 2016 unopposed motion for leave to file an amended

brief. We ORDER the amended brief tendered to this Court by appellee on July 1, 2016 filed as

of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE